Gaynoe, J. (concurring):
I desire to put my vote on the broad ground that the plaintiff’s counsel not only had the right but that it was his duty to ask the jurymen as he did in examining them for the purpose of challenging them whether any of them was a stockholder or interested or insured in the casualty company. The criticisms of counsel for doing the like to be found here and there in the reports of cases must have been wholly inadvertent. Trial Judges have been astonished by them and have had to ignore them. What can be the explanation of it having ever entered any lawyer or judge’s mind that a plaintiff may not ask jurymen whether they are stockholders in the casualty company in which the defendant is insured ? Must he take the risk of a stockholder of such company being sworn as a juror?
And the notion that our jurymen are so lawless or weak or corrupt that if they find out that a defendant is insured against damages for accidents they will render a verdict against him, when they would not have done so if that fact had been kept from them, is so false and so unjust to them that it should not be dignified by discussion. It never arose in the mind of any lawyer or judge who had a considerable or fair experience in the trial courts. The same is true of the notion that if such questions are not asked the jurymen would never know during the trial that the defendant was so insured. It must be humiliating to jurymen to learn that such a low estimate of their intelligence and alertness is entertained anywhere, let alone by judges who review their verdicts on appeal. Every trial judge knows instantly whether the defendant is insured ; and I know of no trial judge who is under the vain conceit that while he knows his jurymen do not. In the majority of accident or negligence cases the defendant is insured, and the lawyers who defend the casualty companies, and their entourage and surroundings, are familiar to jurymen as well as to judges. Indeed, jurymen sometimes observe like things when judges do not. The notion that jurymen find verdicts against corporations against the law and the evidence, and simply because they are coiporations, is also false, degrading and unjust to our jurymen, if not to our trial judges also. It was the fact in this judicial department a few years ago, and I have no doubt it continues to be the fact, that in actions for damages against corporations, over 15 jper cent. of the verdicts were for *250defendants. No trouble is found with our jurymen except in localities where the officials who make up the jury list fill it with vicious and worthless men instead of with good, industrious and intelligent men.
Jenks, J., concurred.
Judgment and order of the Municipal Court affirmed, with costs.